FILED BY MANPOWER INC. PURSUANT TO RULE , AS AMENDED SUBJECT COMPANY: COMSYS IT PARTNERS, INC. COMMISSION FILE NO. 000-27792 Manpower, Inc. MAN Q4 2009 Earnings Call Feb. 2, 2010 Company▲ Ticker▲ Event Type▲ Date▲ MANAGEMENT DISCUSSION SECTION Operator:Welcome to Manpower’s Fourth Quarter and Full Year 2009 Earnings Conference Call. All lines have been placed in a listen-only mode until the question-and-answer-session. Today’s call is being recorded. If you have any objections, you may disconnect at this time. I’ll now turn the meeting over to Mr. Jeff Joerres, Chairman and CEO. Sir, you may begin. Jeffrey A. Joerres, Chairman, Chief Executive Officer and President Good morning, and welcome to the fourth quarter 2009 conference call. In addition, we will after the earnings information, discuss the acquisition of COMSYS. With me this morning as usual is Chief Financial Officer, Mike Van Handel. We’ll go through the results of the fourth quarter and full year. And I’ll spend some time on the overview of the business as well as the economic indicators that we see and then of course we’ll discuss the segments in more detail. Mike will cover the implications of the quarter on the balance sheet, cash flow and reorganizations that we did in the fourth quarter. After we complete with that, I will give an overview of COMSYS and Mike will cover some of the details of the financial part of the transaction. Before we move into the call, Mike, if you could read the Safe Harbor language. Mike Van Handel, Executive Vice President and Chief Financial Officer Good morning, everyone. This conference call includes forward-looking statements, which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements can be found in the company’s Annual Report on Form 10-K and in the other Securities and Exchange Commission filings of the company, which information is incorporated herein by reference. Jeffrey A. Joerres, Chairman, Chief Executive Officer and President Thanks, Mike. The fourth quarter was better than what we had anticipated. We continued to see improving trends in almost all geographies throughout the fourth quarter.
